                           Case 3:19-mc-80005-SK Document 7 Filed 01/16/19 Page 1 of 3


                                                     UNITED STATES DISTRICT COURT
                                             FOR THE NORTHERN DISTRICT OF CALIFORNIA



     In re; DMCA Section 512(h) Subpoena
                                                                                       CIVIL ACTION NO.CV-19-80005-MISC-SK:
    To Reddit, Inc.



                                 SUBPOENA TO PRODUCE DOCUMENTS OR INFORMATION
                                                       PURSUANT TO 17 U.S.C. § 512(h)

To: Custodian of Records for: Reddit, Inc.. 420 Taylor Street, San Francisco, CA 94102.

YOU ARE COMMANDED to produce at the time, date, and place set forth below the following documents, and
electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the material:

           All identifying information, including subscriber registration information, the name(s), address(es),
           telephone number(s), any electronic mail addresses associated with the infringing Reddit user displaying
           the name, "u/darkspilver", and any logs of Internet Protocol addresses including time stamps used to
           access the subject account or to upload the documents available at the following URLs :
                                                      1.    httDs://www.reddlt.com/r/exiw/comments/943s0v/
                                                            what gift can we give to iehovah guess what
                                                            wt/.

                                                      2.    httDs://l.redd.it/sgkb8imv5rd11 .png

                                                      3.    https://www.reddit.cgm/r/exiw/comments/8vr7ls/co
                                                            ngreaatlon record of processing activities/

                                                      4.    https://i.redd.it/0ausph4mpp711 .png




                    Place: Law Office of Anthony V. Smith
                    204 East Second Avenue, # 331                                                 Date and Time: 02/15/2019 10:00 am EST
                    San Mateo, CA 94401-3904

The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance: Rule 45(d),
relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to respond to
this subpoena and the potential consequences of not doing so.

                                                                                                       SUSAN Y. SOONG
                                                                                                    CLERK OF THE COUR




Date:                        16
                                                                                             Signature of.                    eputy Clerk




The name, address, e-mail address, and telephone number of the attorneys representing. Watch Tower Bible and Tract
Society of Pennsylvania, who issue or request this subpoena are Anthony V. Smith, Esq. and Paul D. Polidoro. Associate
General Counsel. Watch Tower Bible Tract Society of Pennsylvania, Legal Department. 100 Watchtower Dr. Patterson,
NY 12563, inboxLGLlDQ@iw.QrQ. 845-306-1000.

                                        Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 3:19-mc-80005-SK Document 7 Filed 01/16/19 Page 2 of 3
Case 3:19-mc-80005-SK Document 7 Filed 01/16/19 Page 3 of 3
